Title: From John Quincy Adams to Abigail Smith Adams, 31 January 1815
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 60My Dear Mother.
Bruxelles 31. January 1815.

I wrote you a few lines on the day that the Treaty of Peace was signed, which I sent by Mr Hughes the Secretary of the American Mission, who was the bearer of one copy of the Treaty. A second copy was dispatched the next day by Mr: Carroll, who had been private Secretary to Mr Clay; and by him I, wrote a long Letter to my father—Mr Hughes embarked at Bordeaux in the Transit, the dispatch vessel which had brought Mr Boyd to Europe. Mr: Carroll embarked at Plymouth in the British Corvette Favourite, in company with Mr: Baker, the Secretary of the British Commission, who was sent out with the Prince Regent’s Ratification of the Treaty.— From unfavourable winds or weather the Transit did not sail from Bordeaux until the 6th. Instant, and was not out of the Garonne before the 11th: but the Favourite sailed from Plymouth on the morning of the 2d: and is I hope at this Moment safe at New-York.
On the 12th: instant, I received from St: Petersburg your Letter of 29. August—How it reached that place, and by what vessel it came from America I have not learnt—I had been much disappointed at receiving not a line from you by the Transit, or the Fingal, or either of the Dutch vessels which came in September and October direct from Boston to the ; but I had on the 12th: of December received from my brother a letter dated 2d. October, from which I learnt that you were then in possession of my letter of 30th: June from Ghent—The John Adams arrived a very few days after at New-York, and I have now heard of the arrival of the Jenny, and of the Chauncey both after short passages, and by both of which I had written to you—Since my arrival at Ghent therefore you must have heard from me as frequently and as recently, as in the state of Communications has been possible. If I have not been equally fortunate in hearing from you, I am persuaded it has only been because the opportunities by which you might have written were not known to you—Henceforth I flatter myself they will be as frequent and safe as they have these three years been rare and insecure. After a residence of seven Months and two days, at Ghent I left that City last Thursday the 26th. instant, and came to this place, on my way to Paris—My Colleagues had successively departed  and Mr Russell’s intention was to spend three weeks at Paris to and then to return to Stockholm: Mr. Gallatin went to pay a visit to Geneva—Mr Bayard and Mr Clay proposed to pass a Month in Paris and a Month in London—The Neptune is at Brest waiting for them—They have fixed upon the first of April for her departure; but I think it will be protracted until information shall be received of the determination in America upon the Treaty, and whether it will be necessary for them then to return—Mr and Mrs Smith are still at Ghent, with a charming infant of ten Months—After missing the passage by the John Adams, they received a Passport to go in the Neptune, and are still waiting for her departure—If she goes from Brest they have a long journey to go there by land—But the Gentlemen who have that vessel at their disposal, had some thoughts of sending her over to wait for them at Plymouth—As I know not whether it will now be the President’s intention to send me to London, my own future movements are uncertain, but I depend at all events upon being recalled from the Mission to Russia, and if I obtain the permission to return to the United States which I have requested, I hope to go myself in the Neptune. My wife and Charles I trust will join me at Paris, before the end of March; but I am in great anxiety for the long and dreary journey that they have before them—My latest letter from St: Petersburg is of the 3d: instant, when they were both well, but had no anticipation of coming to me.
I intend to proceed in the course of the present week to Paris from whence I shall write you again. At present I write, chiefly to avoid breaking through the rule of never suffering a month to pass by without writing to you. I will enclose my Letter to Mr Beasley at London requesting him to forward it by the first safe opportunity from thence. There will doubtless be vessels going, on the presumption that the Treaty will be ratified in America; and I observe by the latest English Newspapers, that facilities are granted for the purpose by the British Government. I pray you to present my duty and affection to my father and friends around you; my love to my Sons, and believe me ever faithfully yours

A.